Scott, Justice
(concurring specially).
I concur with the majority in affirming the trial court’s decision to permit an amendment to a petition seeking exemption for taxes payable in 1972 to include taxes payable in 1973 and 1974. There was no prejudice to the state. The situation presented here is different from proceedings involving the defense of unfair assessment. In situations involving assessments, greater weight must be given to the state’s interest in the efficient administration of tax proceedings. As the majority notes, the defense of exemption may be asserted in a tax delinquency proceeding, but not the defense of unfair assessment. Similarly, under Minn. St. 279.22 one can reopen a tax judgment by asserting exemption but not by asserting a mistake in assessment. In State v. Elam, 250 Minn. 274, 84 N. W. 2d 227 (1957), this court emphasized the legislative policy to enforce prompt collection of taxes and to limit tax delinquency, noting the relationship between the prompt collection of taxes and the stability of local government. When a question of exemption is raised, there is a sufficient public interest in allowing proper exemption to counterbalance the state’s interest in prompt tax collection and to per*283mit amendment to include later years in a petition for exemption. This is not the case involving an unfair assessment. In such proceedings, a petition challenging an assessment as unfair may not be amended to include later years.